907 F.2d 151
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles E. RENEER, Jr., Plaintiff-Appellant,v.James E. McDANIEL, Judge, Daviess Circuit Court, Division I,Defendant-Appellee.
No. 89-6454.
United States Court of Appeals, Sixth Circuit.
June 27, 1990.

Before MERRITT, Chief Judge, and KEITH and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
Charles E. Reneer, a Kentucky prisoner proceeding pro se, appeals the order of the district court dismissing with prejudice his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, Reneer alleged that Daviess County, Kentucky, Circuit Judge James E. McDaniel violated his civil rights by several rulings made by the judge during Reneer's criminal trial.  The district court dismissed the case sua sponte pursuant to 28 U.S.C. Sec. 1915(d).


3
Upon review, we conclude that the complaint was properly dismissed because it is frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  A complaint is frivolous "where it lacks an arguable basis either in law or in fact."   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Reneer's claim is frivolous because, under the circumstances set out in the complaint, defendant is entitled to absolute immunity.   Stump v. Sparkman, 435 U.S. 349, 362-63 (1978);  Pierson v. Ray, 386 U.S. 547, 553-54 (1967).


4
Accordingly, the order of the district court is hereby affirmed for the reasons set forth in the court's memorandum dated November 8, 1989, pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.